         Case 7:21-cr-00024-CS Document 90 Filed 03/19/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                               United States Attorney
                                               Southern District of New York

                                               United States District Courthouse
                                               300 Quarropas Street
                                               White Plains, New York 10601



                                               March 19, 2021

The Honorable Cathy Seibel
United States District Court
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

   Re:    United States v. Erin Verespy, S1 21 Cr. 24 (CS)

Dear Judge Seibel:

  The Government respectfully writes regarding the schedule in the above-titled
case. On March 11, 2021, Erin Verespy appeared before Judge Krause, waived indict-
ment, and was arraigned on a one-count superseding felony information. S1 21 Cr.
24 (CS) (ECF No. 86). The parties have reached an expected resolution of this matter
pursuant to a plea agreement. Based on discussions with chambers, the parties un-
derstand that the Court is available for a change-of-plea hearing on March 31, 2021
at 11:45 a.m.

  The Government respectfully requests, with the consent of defense counsel, that
the Court exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from
March 25, 2021 through and including March 31, 2021. Judge Krause previously ex-
cluded time in this matter from March 11, 2021 through March 25, 2021. (Minute
Entry, Mar. 11, 2021.) The Government respectfully submits that an exclusion of time
would serve the ends of justice and outweigh the best interests of the public and the
defendants in a speedy trial because it would allow the parties to finalize the expected
resolution of this matter through a guilty plea reached pursuant to a plea agreement
that has previously been sent to chambers.

  Accordingly, the Government respectfully asks that the Court “So Order” this letter
to exclude time from March 25, 2021 through and including March 31, 2021 for the
reasons explained above.
             Case 7:21-cr-00024-CS Document 90 Filed 03/19/21 Page 2 of 2

     The Honorable Cathy Seibel                                                     Page 2
     United States District Judge


                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney


                                         by: _____________________________
                                            Nicholas S. Bradley
                                            Assistant United States Attorney
                                            (914) 993-1962



    cc:   C. Christian Young, Esq. (Counsel for Erin Verespy)




The time between now and 3/31/21 is hereby excluded under the Speedy Trial Act in the interests
of justice. The ends of justice served by the exclusion outweigh the best interests of the public and
the defendant in a speedy trial because it will enable Defendant and her counsel to prepare for the
plea, and will afford the defendant continuity of counsel, in light of the personal emergency that
prevented her counsel from attending at the time previously scheduled for the plea.




                                                                            3/19/21
